[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT               FILED
                     ________________________    U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                      AUGUST 24, 2007
                           No. 06-15740                THOMAS K. KAHN
                       Non-Argument Calendar               CLERK
                     ________________________

                D. C. Docket No. 06-00521-CV-T-17EAJ

PETER G. STACK,
SANDRA MANN-STACK,


                                                   Plaintiffs-Appellants,

                               versus

MASON & ASSOCIATES,
JENNIFER EBANKS PAULLIN,
THE FLORIDA BAR ASSOCIATION,
BATTAGLIA, ROSS, DICUS & WEIN, P.A.,
KELLI HANLEY CRABB,
ANNE MASON,
NANCY HUNT,
JOHN MARKWARDT,
CLAY HOLSTSINGER,
SHAWN YESNER,
MARTIN PONS,
LINDSEY SCHATZMAN,
CATHERINE HARLAN,
BRUCE BOYER,
NELLIE KHOUZAM,
W.DOUGLAS BAIRD,
BRANDT C. DOWNEY, III,
ALTENBERND C.J.,
J.J.SALCINES,
FNU NORTHCOFT,
JJ CASANVERA,
STEPHEN G. WATTS, ESQ. & P.A.,
SHAPIRO & FISHMAN, LLC.,
PETER LANNING,
SUSAN BOSTANCHE,
ALLAN PARRISH, et al.,


                                                                Defendants-Appellees.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (August 24, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Peter G. Stack and Sandra Mann-Stack, a husband and wife proceeding pro

se, appeal the district court’s dismissal of their complaint and denial of their

motion to alter or amend the judgment, filed pursuant to Federal Rule of Civil

Procedure Rule 59(e). The complaint in question named 40 defendants, including

Homeside Lending, American Express, several law firms and attorneys, one United

States Attorney, one Assistant United States Attorney, several Florida state court

judges, and the Florida State Bar Association. The common thread of the Stacks’

                                           2
complaint was that the defendants had either conspired or aided and abetted a

conspiracy to extort exorbitant attorney’s fees in connection with debt collection

proceedings against them. The district court dismissed the Stacks’ complaint

pursuant to the Rooker-Feldman doctrine. For the reasons set forth below, we

affirm.

                                          I.

      The Stacks have been litigating the issues in this case for more than fifteen

years. The first Florida case relevant to this appeal was filed by American Express

in May 1993, when it sued Peter Stack in Florida state court to recover the unpaid

balance on his American Express card. After obtaining a default judgment in

August 1993, American Express brought another action to collect the default

judgment amount. Despite the Stacks’ efforts, no state court has reversed any of

those judgments.

      The other case relevant to this appeal was filed in July 1998, when

Washington Mutual, acting through its subsidiary Homeside Lending, filed a

motion to foreclose the mortgage on the Stacks’ home. A Florida state court

granted that motion in March 1999. In the eight years since that judgment, the

Stacks have filed numerous motions and appeals opposing the foreclosure

judgment. Despite the numerous filings, Florida’s Second District Court of



                                          3
Appeals has affirmed the state circuit court’s judgment.

      Having struck out in state court, the Stacks decided to take a swing in federal

court. In their amended complaint, they alleged that various lending institutions,

several law firms, a few state court judges, a United States Attorney, an assistant

United States Attorney, and the Florida State Bar were all involved in a conspiracy

to steal from Mrs. Stack’s personal property and to extort exorbitant attorney’s

fees. More specifically, the Stacks’ amended complaint alleged: (1) various counts

of RICO conspiracy, including bank fraud, mail fraud, theft, wrongfully shielding

attorneys from criminal actions, and embezzlement, all in connection with the

assessment of attorney’s fees in the foreclosure case; (2) Sherman Antitrust Act

violations for “mortgage foreclosure price fixing” and monopoly practices in

connection with the attorney’s fees assessed against the Stacks in the foreclosure

case; (3) two counts of common law fraud; (4) a breach of fiduciary duty by

Washington Mutual for neglecting to monitor and contain the amount of attorney’s

fees that accrued during the course of this litigation; and (5) a denial of due

process.

      The district court dismissed the Stacks’ complaint, finding (1) that the

Florida Bar enjoyed immunity under the Eleventh Amendment and (2) that the




                                           4
Rooker-Feldman doctrine1 prevented it from exercising jurisdiction over the

Stacks’ claims against the remaining defendants. The court stated that the Stacks

had “deliberately ignored controlling laws and [were] deliberately misrepresenting

the facts.” The court further noted that the case had “absolutely no chance of

success” and had “been brought in bad faith.”2

                                                II.

       On appeal, the Stacks do not contest the district court’s finding that qualified

immunity shielded the Florida State Bar from suit in this case. Accordingly, the

Stacks’ main contention on appeal is that the district court was not precluded by

the Rooker-Feldman doctrine from exercising subject matter jurisdiction over the

remaining defendants in this case.3 We review questions of subject matter


       1
        Rooker v. Fid. Trust Co., 263 U.S. 413, 415–16, 44 S. Ct. 149, 150 (1923); D.C. Ct. of
Appeals v. Feldman, 460 U.S. 462, 476–82, 103 S. Ct. 1303, 1311–115 (1983).
       2
          In addition to dismissing the Stacks’ complaint under the Rooker-Feldman doctrine, the
court also sanctioned the Stacks under Rule 11 for “vexatious litigation.” Yet the district court
did not specify any sanctions against the Stacks except for the sanction of dismissal. That
sanction is puzzling, however, because the court dismissed the Stacks’ complaint for a lack of
subject matter jurisdiction, meaning that the sanction of dismissal would not really be a sanction
at all. In any event, because we agree with the district court that the Stacks’ complaint was due
to be dismissed under the Rooker-Feldman doctrine, it is not necessary for us to address whether
dismissal was an appropriate sanction under Rule 11.
       3
          Several of the defendants contend that we lack jurisdiction because the Stacks filed
their notice of appeal more than thirty days after the district court entered its order dismissing
their complaint on September 8, 2006. Rule 4(a) provides that, in a civil case where an agency
of the United States is a party, notice of appeal must be filed “within 60 days after the judgment
or order appealed from is entered.” Fed. R. App. P. 4(a)(1)(B). Because the Stacks named two
United States Attorneys as defendants in their complaint, they were required by Rule 4(a)(1)(B)

                                                 5
jurisdiction de novo. Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1331

(11th Cir. 2001). We have previously characterized the Rooker-Feldman doctrine

as follows:

       The Rooker-Feldman doctrine provides that federal courts, other than
       the United States Supreme Court, have no authority to review the final
       judgments of state courts. The doctrine extends not only to
       constitutional claims presented or adjudicated by a state court, but
       also to claims that are “inextricably intertwined” with a state court
       judgment. A federal claim is inextricably intertwined with a state
       court judgment if the federal claim succeeds only to the extent that the
       state court wrongly decided the issues before it.

Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000) (en banc) (citations and

quotation marks omitted). Since our statement in Seigel, the Supreme Court has

further clarified the scope of the Rooker-Feldman doctrine, observing that the

doctrine prevents district courts from exercising jurisdiction over cases brought by

“state-court losers” seeking to challenge “state-court judgments rendered before

the district court proceedings commenced.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521–22 (2005).

       Although the Stacks’ amended complaint alleges RICO conspiracy

violations, Sherman Antitrust Act violations, and common law fraud, all of those

allegations are based upon the premise that the defendants either extorted or aided



to file their notice of appeal within sixty days of September 8, 2006. They filed their notice of
appeal on October 16, 2006, thus satisfying the requirements of Rule 4(a)(1)(B).

                                                 6
the extortion of unreasonably high costs and fees during the foreclosure of their

home and the proceedings to enforce Mr. Stack’s credit card debt. As such, the

Stacks’ amended complaint was without a doubt an invitation for the district court

to review judgments entered against them by Florida state courts. However, the

Stacks have already filed several motions in state court contesting the amount of

attorney’s fees awarded, and every state court that entertained one of those motions

decided that the fees and costs were both appropriate and reasonable. The Stacks

are not entitled to have a federal district court review those determinations.

Therefore, the district court did not err in dismissing their complaint based on the

Rooker-Feldman doctrine.

      AFFIRMED.




                                           7